Title: To George Washington from the Commissioners for the District of Columbia, 27 October 1795
From: Commissioners for the District of Columbia, the
To: Washington, George


          
            Sir,
            Washington 27th October 1795
          
          Since you left this we have been favor’d with the enclosed Communication from General Forrest on a subject very interesting to the City; we enclose you a copy of the Generals letter as it gives the object in view and the prospect of success very fully. Whilst an application to the Legislature of Maryland is contemplated by us with much pleasure, we have no Idea of abandoning the plan laid before you in our last Memorial. The Assembly of Maryland meet six weeks earlier than Congress; we think it would be prudent to know with certainty the extent to which the Legislature of maryland will go, and the terms on

which a Loan can be negotiated prior to any formal application to them on the subject; This can be easily accomplished early in the session, and before the meeting of Congress. Should the event prove that a Loan can be obtained to the extent and on the terms suggested by General Forrest it would be proper to obtain an Act authorizing certain persons to carry such Loan into effect with the Commissioners leaving it optional with the Commissioners to borrow or not as they may find it convenient. A loan from the State of Maryland ought not to preclude the measures proposed to be taken at the meeting of Congress. The success of the intended application to Congress cannot probably be known till some time in January. If the application to Congress succeeds any further measures with the State of Maryland will be unnecessary but very much otherwise if Congress should reject our application. The two hundred thousand Dollars from Maryland will afford ample means with our other funds to carry on the public buildings for two years. Circumstances at the end of that period may be more favorable. We have forwarded this communication from General Forrest thus early that no time may be lost with the Maryland Assembly who meet on the first monday in November and probably will make a full house by the 8th or 10th. No step has or will be taken in this business until we hear from you. Nothing new has occured in the City. Morris and Nicholson have not yet paid a single shilling, and they have of late ceased even to promise. We shall however be able to progress until we have the friendly aid of a good frost which if not very late indeed will be very convenient to save our credit. Mr Hadfield would not engage for more than one year; we have however no reason to think he will wish to leave us; hitherto his conduct gives satisfaction. We Have the honor to be with Sentiments of the highest respect Sir Your most Obt Servts
          
            Gust. ScottWilliam Thornton
          
        